Per curiam.
This disciplinary matter is before the Court on the Notice of Discipline for disbarment issued by the State Bar of Georgia against Respondent Kenneth L. Drucker alleging violations of Standards 22, 44, and 68 of Bar Rule 4-102 (d), as well as Rules 1.3, 1.4, 1.16, and 9.3 of the Georgia Rules of Professional Conduct found at Bar Rule 4-102 (d). The maximum penalty for a violation of Standard 44 or Rule 1.3 is disbarment, while the maximum penalty for a violation of Standard 22 or 68 or Rule 1.4, 1.16, or 9.3 is a public reprimand. Although Drucker was personally served with the Notice of Discipline, he failed to reject the notice as provided by Bar Rule 4-208.3 and thus under Bar Rule 4-208.1 (b), Drucker is in default, has no right to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court.
Due to Drucker’s default, the following facts are deemed admitted: Drucker was hired in December 2000 to represent a client in a civil lawsuit filed against her personally and against a company. Although Drucker spoke several times by telephone with the regis*679tered agent for the company and obtained information from him that would be needed to file an answer on behalf of the client, he failed to return any of the client’s calls and failed to file an answer on her behalf within the time allowed by law. After being served with a Motion for Entry of Default Judgment in the client’s lawsuit in February 2001, Drucker failed to tell the client about the motion and failed to file any response to it. Consequently, a default judgment was entered in the case and although the client retained new counsel after receiving a copy of the judgment, she was not able to have the default opened.
Decided June 2, 2003.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Assistant General Counsel State Bar, for State Bar of Georgia.
Based on the above conduct, we agree with the State Bar that disbarment is the appropriate sanction in this matter. Accordingly, Drucker hereby is disbarred from the practice of law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.